DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: last line of paragraph [0052], “the antenna 300” should be “the antenna 200”. Appropriate correction is required.

Claim Objections
Claims 7 and 9-18 are objected to because of the following informalities:  
Claim 7, line 5, the word “transmit” is suggested change to “control” for better understanding of the invention. 
Claim 9, line 5, “an impedance value” should be “the impedance value” for clarity. See line 5 of the precedent claim 1.
Claim 13, lines 4-5, “a control of the second voltage” should be “the control of the second voltage” for clarity. See line 6 of the precedent claim 10.
Last line of claim 14, “the ground” should be “a ground” in consistence with other independent claims.

Claims 10-12 depend either directly or indirectly from claim 9, therefore they are also objected.
Claims 15-16 and 18 depend either directly or indirectly from claim 14, therefore they are also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 6-8, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

For example, the specification didn’t provide proper support which of the voltages are considered as the first, second, and third voltages as recited in claims 3, 19, and 20. According to the invention described in the specification and shown in Figures 3 and 5, the first voltage is the VNEG voltage as recited in at least claims 5 and 16. However, claim 20 recited the second voltage is the VNEG voltage. Clarification is required to help the examiner to understand the relationships among the three voltages recited in claims 3, 19, and 20.
Regarding the dependent claims 6-8 which all depend from claim 1, the RF switch system recited in claim 1 is directly related to the RF switch shown in the third embodiment of Figure 3. The first RF switch is the RF switch (1100) connected between a port (P1) which receives a RF signal and a ground; and a protective circuit is the RF switch protective circuit (1200), configured to detect a first voltage (VNEG voltage) that is generated when the first RF switch is turned off, and transmit an impedance value to the port, wherein the impedance value is varied based on the detected first voltage (VDET voltage shown in Figure 5).  However, as recited in claim 6, the claimed limitation of the second RF switch (corresponds to the switch 100a shown in the first embodiment of Figure 1) connected between the port and an antenna (200). Further, regarding both claims 7 and 8, the claimed limitations are directly related to the second embodiment of 
Regarding claim 18, claim 18 depends from claim 17, claim 17 already limited that the impedance variation unit (1200d shown in the embodiment of Figure 7D) comprises at least one of a transistor (T) with an impedance value that is varied based on the first voltage and a variable capacitor (1226). However, claim 18 recited the impedance variation unit (1200c shown in the embodiment of Figure 7C) further includes a voltage limiter (1224) comprising at least one diode and is connected between the port and at least one element. Clearly, the embodiment of the impedance variation unit 1200c shown in the embodiment of Figure 7C does not include the transistor recited in the precedent claim 17. Therefore, as described in the specification related to the embodiments the impedance variation unit shown in Figures 7A-7D, they didn’t provide support or teaching as recited in claim 18 in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao et al. (US 10,756,573 B2), hereinafter “Liao”.
Regarding claim 1, Liao illustrates a RF device in Figure 3 comprising:
a first RF switch (switch 30) connected between a port (the wireless receiver can be an antenna for receiving the RF signal at port A, col. 6, lines 58-59, and col. 7, lines 31-32) which receives a RF signal and a ground (ground of capacitor 34): and a protective circuit (the combination of the voltage detector 28 and the dynamic impedance 52), configured to detect a first voltage (D1) that is generated when the first RF switch is turned off (col. 7, lines 8-10), and transmit an impedance value (operation voltage value, col. 7, lines 2-3) to the port, wherein the impedance value is varied based 
Regarding claim 2, as shown in Figure 3, wherein the protective circuit (52) is connected between the port and the ground.
Regarding claim 3, wherein the impedance value has a lower value at a second voltage (operation voltage value, the first voltage value, or the second voltage value), and the first voltage (D1) is higher than a third voltage (operation voltage value, the first voltage value, or the second voltage value). See col. 7, lines 5-7, 26-27, 42-43, and col. 8, lines 14-15.
Regarding claim 14, Liao illustrates the RF device in Figure 3 comprising:
a voltage detector (voltage detector 28), configured to detect a first voltage (D1) transmitted to a RF switch (switch 30) to turn off the RF switch (col. 7, lines 8-10); and 
an impedance variation unit (dynamic impedance 52), configured to transmit an impedance value (operation voltage value, col. 7, lines 2-3) that is varied by the first voltage between the port (the wireless receiver can be an antenna for receiving the RF signal at port A, col. 6, lines 58-59, and col. 7, lines 31-32) and the ground (ground of capacitor 34).  
Regarding claim 15, wherein the impedance value has a lower value when the first voltage becomes high. See col. 7, lines 5-7, 26-27, 42-43, and col. 8, lines 14-15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Heaney et al. (US 2013/0009725 A1), hereinafter “Heaney”.
 	Regarding claims 4 and 5 applied to claim 1, Liao further shows the RF device in Figure 3 further comprises a voltage generator (rectifier 24), configured to generate the first voltage (D1) and transit the generated first voltage to the first switch (30), but fails to show or teach that the first switch comprises at least one transistor, the first voltage is transmitted to at least one of a gate and a body of the transistor, and the voltage generator is configured to transit the generated first voltage to at least one of the gate and the body of the transistor, wherein the first voltage is a negative voltage.
Heaney relates to a RF switch section in Figure 2 comprising: a negative voltage generator (12), a digital logic control circuit (11) configured to receive a negative voltage from the voltage generator and provide voltages to a gate and body of each of a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Heaney to implement Liao’s switch (30) with at least one transistor, provide a negative voltage of the first voltage of the rectifier to at least one of a gate and a body of the transistor in order to provide bother negative and positive voltages by the rectifier and to control the DC voltages of the voltage (D1) of the switch (30) to meet required performance levels in RF switch design in a negative voltage to provide off state of the switch.
Regarding claim 7, wherein a first end of Liao’s first RF switch (30) is connected to the port, an impedance component (dynamic impedance 52) is connected between a second end of the first RF switch and the ground, and the first RF switch is configured to transmit the impedance component to tune the antenna (wireless receiver), that is configured to provide proper frequency tuning of the RF signal.
Regarding claim 9, the claimed limitations recited in claim 9 are similar to the claimed limitations recited in claim 14, as stated earlier in claim 14, Liao illustrates the RF device in Figure 3 includes a protection circuit comprising: a voltage detector (voltage detector 28), configured to detect the first voltage (D1), and generate a second voltage (operation voltage value, the first voltage value, or the second voltage value) corresponding to the first voltage; and an impedance variation unit (dynamic impedance 52), configured to transmit the impedance value (operation voltage value, col. 7, lines 2-3) that is varied by the first voltage between the port (the wireless receiver can be an .  

Allowable Subject Matter
Claims 10-13 and 16-17 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shi et al., Mavretic, and Zhu et al. all relate to RF switching circuits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632